82448: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30507: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82448


Short Caption:MOTI PARTNERS, LLC VS. DIST. CT. (DESERT PALACE, INC.)Court:Supreme Court


Related Case(s):83071, 83723


Lower Court Case(s):Clark Co. - Eighth Judicial District - A751759Classification:Original Proceeding - Civil - Other


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/14/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerFerg, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerFerg 16, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerLLTQ Enterprises, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerLLTQ Enterprises 16, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerMoti Partners, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerMoti Partners 16, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerR Squared Global Solutions, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerTPOV 16 Enterprises, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


PetitionerTPOV Enterprises, LLCJohn R. Bailey
							(Bailey Kennedy)
						Joshua P. Gilmore
							(Bailey Kennedy)
						Stephanie J. Glantz
							(Former)
						
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						Paul C. Williams
							(Bailey Kennedy)
						


Real Party in InterestBoardwalk Regency CorporationMaria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						Brittnie T. Watkins
							(Pisanelli Bice, PLLC)
						


Real Party in InterestDesert Palace, Inc.Maria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						Brittnie T. Watkins
							(Pisanelli Bice, PLLC)
						


Real Party in InterestParis Las Vegas Operating Company, LLCMaria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						Brittnie T. Watkins
							(Pisanelli Bice, PLLC)
						


Real Party in InterestPHWLV, LLCMaria Magali Mercera
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						Brittnie T. Watkins
							(Pisanelli Bice, PLLC)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTimothy C. Williams





Docket Entries


DateTypeDescriptionPending?Document


02/05/2021Filing FeeFiling fee paid. E-Payment $250.00 from John R. Bailey. (SC)


02/05/2021Petition/WritFiled Petition for Extraordinary Writ Relief. (SC)21-03627




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-03629




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-03630




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-03631




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-03632




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-03633




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-03634




02/05/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-03635




02/05/2021MotionFiled Petitioners' Motion to Seal Portions of Appendix to Petition for Extraordinary Writ Relief. (SC)21-03644




02/05/2021Notice/IncomingFiled Proof of Service (9 Volumes of Petitioners' Appendix to Petition for Extraordinary Writ Relief). (SC)21-03653




02/26/2021Order/ProceduralFiled Order Directing Answer and Granting Motion. Answer due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. Petitioners have filed an unopposed motion to file portions of the appendix under seal. The clerk shall file the unredacted volumes of the appendix received on February 9, 2021, under seal. (SC)21-05758




02/26/2021AppendixFiled Petitioners' Appendix to Petition for Writ. (SEALED) Vol. 8-9. (SC)


03/11/2021MotionFiled Petitioners' Motion for a Partial Stay of District Court Proceedings. (SC)21-07200




03/18/2021MotionFiled Real Parties in Interests' Response to Motion for a Partial Stay of District Court Proceedings. (SC)21-07902




03/19/2021MotionFiled Petitioners' Reply in Support of their Motion for Partial Stay of District Court Proceedings. (SC)21-07982




03/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real parties in interest's answer to writ petition due: April 9, 2021. (SC)21-08615




04/09/2021BriefFiled Real Parties in Interests' Answer to Petition for Extraordinary Writ Relief. (REJECTED PER NOTICE FILED ON 4/12/21) (SC)


04/09/2021AppendixFiled Real Party in Interests' Appendix to Answer to Writ Petition. (REJECTED PER NOTICE FILED ON 4/12/21) (SC)


04/12/2021Notice/OutgoingIssued Notice of Rejection of Filed Document, Answer to Writ Petition. (SC)21-10356




04/13/2021Petition/WritFiled Filed Real Parties in Interests' Answer to Petition for Extraordinary Writ Relief.  (SC)21-10703




04/16/2021Order/ProceduralFiled Order Granting Stay.  We grant petitioners' motion for a partial stay of district court proceedings pending further order of this court.  (SC)21-10999




04/19/2021AppendixFiled Real Parties in Interest Supplemental Appendix. (SC)21-11245




04/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' reply in support of the petition for extraordinary writ relief due: May 11, 2021. (SC)21-11482




05/11/2021Petition/WritFiled Petitioners' Reply in Support of Petition for Extraordinary Writ Relief. (SC)21-13561




09/01/2021Notice/IncomingFiled Petitioners' Notice of Disassociation for Stephanie J. Glantz. (SC)21-25529




09/14/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the en banc court as of the date of this order on the briefs filed herein. (SC)21-26631




10/22/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[In light of this order denying writ relief, we lift the stay previously ordered by this court on April 16, 2021.]  EN BANC  (SC)21-30507




11/16/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32877




11/16/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View